DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 
Response to Arguments
35 USC § 112
Applicant’s arguments with respect to claims 9, 10 have been fully considered and are persuasive.  The section 112 new matter rejection of claim 9, 10 under has been withdrawn. 

35 USC § 103
Applicant’s arguments with respect to claim(s) 7-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

The applicant argues that the prior art fails to teach “a terminal that uses a plurality of subcarrier spacings including 15kHz, 30 kHz, 120kHz, and 240kHz.”
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 7, 12, 13. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent Claims
Claim 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US-20200028726) in view of Rosa (US-20190380067).
As to claim 7, 13: Karlsson teaches a terminal that uses a plurality of subcarrier spacings ([0012, 13, 20, 74, 75, 77]) including 15kHz, 30 kHz, 120kHz, and 240kHz ([0002]: LTE protocol specifies subcarrier spacing of 15 kHz), ([74, 75]: UE identifies multiple different subcarrier spacings), a symbol to which periodic blocks including a synchronization signal ([0006, 12, 20, 59]: receive synchronization signals on basis of different subcarrier spacing; “identify two or more synchronization signals with different subcarrier spacing”; [0055]: SS transmitted in periodic manner) and system information are mapped ([0013, 71]: “system info could be transmitted based on all the utilized subcarrier spacings”) (wherein examiner takes official notice that SS blocks are designed to be periodic, see LG at p.1, section 2, last paragraph; ETRI, p.2, section 2.1, last paragraph; US-20190288899 at [0088]).
Karlsson may not explicitly teach and a processor that performs random access by using a resource associated with the periodic blocks.  However, Rosa teaches and a processor that performs random access by using a resource associated with the periodic blocks ([0087]: user performs random access procedure on resources acquired by reading system information of the target cell).
Thus, it would have been obvious to one of ordinary skill in the art to implement random access procedure, taught by Rosa, into the communication system, taught by Karlsson, in order to gain access to and communicate over a channel. In addition it would have been obvious to combine Karlsson and Rosa in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Karlsson discloses the LTE protocol having a set sub-carrier spacing, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust sub-carrier spacing as needed, including 15kHz, 30 kHz, 120kHz, and 240kHz, absent a showing of criticality by Applicant.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US-20200028726).
As to claim 12: Karlsson teaches a base station  that uses a plurality of subcarrier spacings including 15kHz, 30 kHz, 120kHz, and 240kHz ([0002]: LTE protocol specifies subcarrier spacing of 15 kHz), the base station  comprising: a processor that maps periodic blocks including a synchronization signal ([0006, 12, 20, 59]: receive synchronization signals on basis of different subcarrier spacing; [0055]: SS transmitted in periodic manner) and system information ([0013, 77]: receive system info based on subcarrier spacing) (wherein examiner takes official notice that SS blocks are designed to be periodic, see LG at p.1, section 2, last paragraph; ETRI, p.2, section 2.1, last paragraph; US-20190288899 at [0088]) to symbols on a basis of the subcarrier spacings ([0074, 75]: UE identifies multiple different subcarrier spacings); and a transmitter that transmits the synchronization signal and the system information ([0012, 13, 20, 74, 75, 77]).
Moreover, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Karlsson discloses the LTE protocol having a set sub-carrier spacing, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust sub-carrier spacing as needed, including 15kHz, 30 kHz, 120kHz, and 240kHz, absent a showing of criticality by Applicant.  

	Dependent Claims
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US-20200028726), Rosa (US-20190380067) in view of LG, “Discussion on SS blocks, SS burst set composition and time index indication,” 3GPP TSG RAN WG1 Meeting #88bis; R1-1704862, Spokane, USA, April 3rd-7th, 2017.
As to claim 8: Karlsson teaches the terminal as claimed in claim 7,
(p.1, section 2, last paragraph: periodic SS block) are separated from positions of symbols of control signals (fig.1, section 2: PSS/SSS shown as separate from PBCH).
Thus, it would have been obvious to one of ordinary skill in the art to implement separate symbols, taught by LG, into the subcarrier spacing identification, taught by Karlsson, in order to implement a well-known feature of a pre-existing communication protocol and to transmit data on a wireless medium. In addition it would have been obvious to combine Karlsson and LG in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US-20200028726), Rosa (US-20190380067) in view of Kazmi (US-8553604).  
As to claim 9: Karlsson teaches the terminal as claimed in claim 7,
Karlsson may not explicitly teach wherein the receiver receives a signal in which a symbol position of a first periodic block and a symbol position of a second periodic block are discrete.  However, Kazmi teaches wherein the receiver receives a signal in which a symbol position of a first periodic block and a symbol position of a (2:49-50: sysinfo sent non-continuously and periodically to UE).
Thus, it would have been obvious to one of ordinary skill in the art to implement non-continuous blocks, taught by Kazmi, into the LTE communication system, taught by Karlsson, in order to implement a well-known feature of a pre-defined protocol and to transmit important system information to enable communication with a UE. In addition it would have been obvious to combine Kazmi and Karlsson in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US-20200028726); Rosa (US-20190380067); LG, “Discussion on SS blocks, SS burst set composition and time index indication,” 3GPP TSG RAN WG1 Meeting #88bis; R1-1704862, Spokane, USA, April 3rd-7th, 2017 in view of Kazmi (US-8553604).
As to claim 10: Karlsson teaches the terminal as claimed in claim 8,
Karlsson may not explicitly teach wherein the receiver receives a signal in which a symbol position of a first periodic block and a symbol position of a second periodic block are discrete.  However, ETRI teaches wherein the receiver receives a signal in which a symbol position of a first periodic block and a symbol position of a (2:49-50: sysinfo sent non-continuously and periodically to UE).
Thus, it would have been obvious to one of ordinary skill in the art to implement non-continuous blocks, taught by Kazmi, into the LTE communication system, taught by Karlsson, in order to implement a well-known feature of a pre-defined protocol and to transmit important system information to enable communication with a UE. In addition it would have been obvious to combine Kazmi and Karlsson in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US-20200028726), Rosa (US-20190380067), Kazmi (US-8553604) in view of Frenger (US-20190141659).
As to claim 11: Karlsson teaches the terminal as claimed in claim 9,
Karlsson may not explicitly teach wherein the receiver receives a signal in which one or more symbols that do not include a synchronization signal are arranged between a symbol of the first periodic block and a symbol of the second periodic block.  However, Frenger teaches wherein the receiver receives a signal in which one or more symbols that do not include a synchronization signal are arranged between a symbol of the first periodic block and a symbol of the second periodic block (fig.10: interleave system information between SS blocks).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US-20200028726), Rosa (US-20190380067) in view of Jha (US-20190357123).
As to claim 14: Karlsson teaches the terminal as claimed in claim 7.
Karlsson may not explicitly teach wherein the receiver receives a signal in which one of: the number of symbols in which the periodic blocks are arranged; and positions of the symbols, is determined on the basis of the subcarrier spacings.  However, Jha teaches wherein the receiver receives a signal in which one of: the number of symbols in which the periodic blocks are arranged; and positions of the symbols, is determined on the basis of the subcarrier spacings ([0063]: number of symbols depends on subcarrier spacing).
Thus, it would have been obvious to one of ordinary skill in the art to implement determining number of symbols, taught by Jha, into the communication system, taught by Karlsson, in order to implement a pre-defined feature of a well-known communication 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANDREW C OH/Primary Examiner, Art Unit 2466